         Case 2:19-cv-05217-SRB Document 102 Filed 04/19/21 Page 1 of 1




1
2
3
4                        IN THE UNITED STATES DISTRICT COURT
5                                FOR THE DISTRICT OF ARIZONA
6
7    C.M., on her own behalf and on behalf of               Case No. 2:19-cv-05217-SRB
     her minor child, B.M.; L.G., on her own                           ORDER
8    behalf and on behalf of her minor child,
     B.G.; M.R., on her own behalf and on
9    behalf of her minor child, J.R.; O.A. on her
     own behalf and on behalf of her minor
10   child, L.A.; and V.C., on her own behalf
     and on behalf of her minor child, G.A.,
11
                   Plaintiffs,
12
            v.
13
     United States of America,
14
                    Defendant.
15
16          The Court having reviewed the parties’ stipulated motion to hold this action in
17   abeyance,
18
            IT IS HEREBY ORDERED that an abeyance of this action is GRANTED (Doc. 101)
19
     as follows:
20
21          This action is to be held in abeyance for a period of fourteen (14) days, until May 3,
     2021, at which time the parties will advise the Court whether an additional abeyance is
22
     sought or, if not, all existing deadlines will be extended by fourteen (14) days.
23
24                 Dated this 19th day of April, 2021.
25
26
27
28
